





Exhibit 10.2

THIS DEBENTURE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS DEBENTURE MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THIS DEBENTURE.

Original Issue Date:  August 31, 2008

$5,100,000.00

$5,100,000 SECURED ORIGINAL ISSUE DISCOUNT DEBENTURE

THIS DEBENTURE is a duly authorized and validly issued Debenture of Gulfstream
International Group, Inc., a Delaware corporation, having its principal place of
business at 3201 Griffin Road, 4th Floor, Ft. Lauderdale, Florida 33312 (the
“Company”), designated as its $5,100,000 Secured Original Issue Discount
Debenture (the “Debenture”).

FOR VALUE RECEIVED, the Company promises to pay to Shelter Island Opportunity
Fund, LLC or its registered assigns (the “Holder”), or shall have paid pursuant
to the terms hereunder, the principal sum of $5,100,000.00 (the “Face Value”) by
the Maturity Date, and to pay interest to the Holder on the aggregate
outstanding principal amount of this Debenture in accordance with the provisions
hereof.  This Debenture is subject to the following additional provisions:

Section 1.

Definitions.  For the purposes hereof, in addition to the terms defined
elsewhere in this Debenture, (a) capitalized terms not otherwise defined herein
shall have the meanings set forth in the Securities Purchase Agreement and (b)
the following terms shall have the following meanings:

“Bankruptcy Event” means any of the following events:  (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) of the Company commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated





--------------------------------------------------------------------------------

insolvent or bankrupt or any order of relief or other order approving any such
case or proceeding is entered; (d) the Company or any Significant Subsidiary
thereof suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
calendar days after such appointment; (e) the Company or any Significant
Subsidiary thereof makes a general assignment for the benefit of creditors; (f)
the Company or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (g) the Company or any Significant Subsidiary thereof, by any act
or failure to act, expressly indicates its consent in writing to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition by an individual or legal entity or “group” (as
described in Rule 13d-5(b)(1) promulgated under the Exchange Act), of effective
control (whether through legal or beneficial ownership of capital stock of the
Company, by contract or otherwise) of in excess of 40% of the voting securities
of the Company, or (ii) the Company merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 60% of the aggregate voting power of the
Company or the successor entity of such transaction, or (iii) the Company sells
or transfers all or substantially all of its assets to another Person, whether
in one transaction or in a series of related transactions.

“Event of Default” shall have the meaning set forth in Section 5.

“Maturity Date” means the earlier of (i) August 31, 2011 and (ii) the date this
Debenture is permitted or required to be paid in accordance with the terms
hereof (whether as a result of a prepayment, acceleration or otherwise).

“Original Issue Date” means the date of the first issuance of this Debenture,
regardless of any transfers of this Debenture and regardless of the number of
instruments which may be issued to evidence this Debenture.

“Permitted Lien” means the individual and collective reference to the following:
 (a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; (c) Liens listed or





2




--------------------------------------------------------------------------------

described on the Disclosure Schedules to the Securities Purchase Agreement or
any extension or renewal of any such Lien; and (d) Liens permitted pursuant to
the Transaction Documents.

“Prime Rate” means, at any date, the “Prime Rate,” as published in The Wall
Street Journal (Eastern Edition) on such date or on the Trading Date immediately
preceding such date if such date is not a Trading Date.

“Securities Purchase Agreement” means the Securities Purchase Agreement between
the Company and the original Holder, dated as of the Original Issue Date, as
amended, modified or supplemented from time to time in accordance with its
terms.

Section 2.

Interest and Payments.

a)

Interest Rate.  Interest shall accrue each day on the Face Value at the rate per
annum equal to the higher of (i) the sum of 4.00% plus the Prime Rate on such
date or (ii) 11.00%.

b)

Payments of Principal and Interest.  The Company shall pay the Holder interest
on the Face Value monthly, commencing with the last Trading Day of the month
immediately succeeding the month in which the Original Issue Date occurs and
ending on the Maturity Date.  The Company shall pay the Holder the Face Value in
installments monthly in accordance with Schedule 1 hereto, commencing with the
last Trading Day of the second month immediately succeeding the month in which
the Original Issue Date occurs and on the last Trading Day of each month
thereafter until the Maturity Date.  The unpaid Face Value, and all accrued
interest thereon, will be paid in full on the Maturity Date.  

c)

Method of Payment.  The first two principal payments hereunder shall be made by
debiting the Holdback Amount pursuant to the terms of the Holdback Value
Depositary Agreement and all other payments hereunder shall be made in
immediately available funds on the date the same is due in such manner as
directed by the Holder, including by direct debit from the Company’s checking
account.

d)

Interest Calculations.  Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Original Issue Date until payment
in full of the Face Value, together with all accrued and unpaid interest and
other amounts which may become due hereunder, has been made.

e)

Prepayment.  The Company may prepay all or any portion of the Face Value upon at
least two Trading Days’ notice to the Holder by paying the Face Value desired to
be prepaid together with a payment equal to 5.00% of the Face Value being
prepaid.  All prepayments of Face Value hereunder shall be applied to the
payment obligation of the Company under Section 2(b) in inverse order of
maturity.  At the option of the Holder upon notice to the Company, the Face
Value and all accrued and unpaid interest thereon, shall become due and payable
on the date on which a Change of Control Transaction shall have been
consummated.  In addition, an amount equal to 10.00% of the outstanding Face
Value of this Debenture and all accrued and unpaid interest hereon, shall become
due and payable on the date on which





3




--------------------------------------------------------------------------------

Company consummates the sale of Common Stock or Common Stock Equivalents with
gross proceeds to the Company of $5,000,000 or more.

Section 3.

Registration of Transfers and Exchanges.

a)

Different Denominations.  This Debenture is exchangeable for an equal aggregate
principal amount of Debenture of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be
payable for such registration of transfer or exchange.

b)

Investment Representations.  This Debenture has been issued subject to certain
investment representations of the original Holder set forth in the Securities
Purchase Agreement and may be transferred or exchanged only in compliance with
the Securities Purchase Agreement and applicable federal and state securities
laws and regulations.

c)

Reliance on Debenture Register.  Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.

Section 4.

Covenants.  As long as any portion of this Debenture remains outstanding, the
Company agrees as follows:

a)

it shall not (and shall cause each Subsidiary not to) enter into, create incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind (other than capital and operating leases for aircraft), including but not
limited to, a guarantee, unless the obligations of the Company (or such
Subsidiary) with respect thereto are not secured, directly or indirectly, by any
assets of the Company (or such Subsidiary) or are subordinated to the
obligations of the Company hereunder on terms satisfactory to the Holder, other
than indebtedness secured by purchase money security interests or capital leases
attaching only to the property being acquired or leased provided that the
aggregate amount thereof shall not exceed $500,000;

b)

other than Permitted Liens or as permitted by Section 4(a), it shall not enter
into, create, incur, assume or suffer to exist any Liens of any kind, on or with
respect to any of its (or any Subsidiary’s) property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom;

c)

it shall not amend its (or any Subsidiary’s) charter documents, including
without limitation, the certificate of incorporation and bylaws, in any manner
that materially and adversely affects any rights of the Holder;

d)

it and the Subsidiaries shall not engage in any business that is materially
different from that described in its SEC Reports filed with the Commission prior
to the Original Issue Date and all activities related thereto;





4




--------------------------------------------------------------------------------

e)

it shall not enter into any agreement with respect to any of the foregoing;

f)

it shall permit the Holder, or its representative, at the Company’s expense, to
review and inspect the Company’s and each Subsidiary’s books, records, assets
and operations during normal business hours, upon reasonable prior notice; and

g)

it shall comply, and shall cause each Subsidiary to comply, in all material
respects with the terms of each Code Sharing Agreement to which it or such
Subsidiary is a party, and it shall not amend, terminate or waive any right
under, and it shall cause each Subsidiary not to amend, terminate or waive any
right under, any Code Sharing Agreement to which it or such Subsidiary is a
party.

Section 5.

Events of Default.

a)

“Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

i.

any default in the payment of (A) the principal amount of this Debenture or (B)
interest or other amounts owing to the Holder on this Debenture within two
Trading Days of the date the same shall become due and payable (whether on the
Maturity Date or by acceleration or otherwise);

ii.

the Company or any Subsidiary shall fail to observe or perform any other
covenant or agreement contained in this Debenture or any other Transaction
Document to which it is a party which failure is not cured, if possible to cure,
within the earlier to occur of three Trading Days after notice of such failure
sent by the Holder and five Trading Days after the Company has become or should
have become aware of such failure;

iii.

a default or event of default (subject to any grace or cure period provided in
the applicable agreement, document or instrument) shall occur under any material
agreement, lease, document or instrument to which the Company or any Subsidiary
is obligated (and not covered by clause (vi) or (viii) below);

iv.

any representation or warranty made in this Debenture, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;

v.

the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;

vi.

an event of default shall have occurred under any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or





5




--------------------------------------------------------------------------------

evidenced, any indebtedness of the Company or any Subsidiary for borrowed money
or money due under any long term leasing or factoring arrangement that involves
an obligation greater than $50,000, whether such indebtedness now exists or
shall hereafter be created;

vii.

the Common Stock shall not be eligible for listing or quotation for trading on
the Trading Market on which it is listed as of the Original Issue Date solely as
a result of the transactions contemplated by the Transaction Documents and shall
not be eligible to be listed or quoted for trading on any Trading Market within
180 days of the date of such de-listing;

viii.

the Code Sharing Agreement with Continental Airlines in effect on the Original
Issue Date (as renewed from time to time) shall be terminated, become
unenforceable or not be in full force and effect on substantially the same terms
as are in effect on the Original Issue Date;

ix.

the Company shall fail to keep effective or available at any time any material
operating licenses, including but not limited to the FAR 121 Operating
Certificate;  or

x.

any monetary judgment, writ or similar final process shall be entered or filed
against the Company, any Subsidiary or any of their respective property or other
assets for more than $50,000, and such judgment, writ or similar final process
shall remain unvacated, unbonded or unstayed for a period of 45 calendar days.

b)

Remedies Upon Event of Default.  If any Event of Default hereunder occurs, the
outstanding Face Value plus accrued but unpaid interest and other amounts owing
in respect thereof through the date of acceleration, shall become, at the
Holder’s election, immediately due and payable.  Commencing after the occurrence
of any Event of Default hereunder and during its continuance, the interest rate
on this Debenture shall accrue at an interest rate equal to 1.50% per month.  In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately enforce any and all of its rights
and remedies hereunder and all other remedies available to it under applicable
law and the Transaction Documents.  Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Debenture until such time, if any, as the
Holder receives full payment pursuant to this Section 5(b).  No such rescission
or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

Section 6.

Miscellaneous.

a)

Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder shall be delivered as set forth in the
Securities Purchase Agreement.





6




--------------------------------------------------------------------------------

b)

Absolute Obligation.  Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and accrued interest, as applicable,
on this Debenture at the time, place, and rate, and in the coin or currency,
herein prescribed.  This Debenture is a direct, unconditional and secured debt
obligation of the Company.

c)

Lost or Mutilated Debenture.  If this Debenture shall be mutilated, lost, stolen
or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.

d)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Debenture shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflict of laws thereof.

e)

Waiver.  Any waiver by the Holder of a breach of any provision of this Debenture
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Debenture.  The
failure of the Holder to insist upon strict adherence to any term of this
Debenture on one or more occasions shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Debenture.  Any waiver by the Holder must be in
writing.

f)

Severability.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law.

g)

Next Business Day.  Whenever any payment or other obligation hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.

h)

Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

(Signature Page Follows)





7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

GULFSTREAM INTERNATIONAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:  

 

Title:  








8




--------------------------------------------------------------------------------

Schedule 1




Installment Payments




Amortization Schedule







[ex102002.gif] [ex102002.gif]








9


